DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faltaous et al. (hereinafter Faltaous) (US20190347925) in view of Hall et al. (hereinafter Hall) (US20190003196).
Regarding claim 1, Faltaous discloses a control unit (102) for a home security system (Abstract), wherein the control unit includes a shell (102B) that contains data handling and transmission mechanism, the shell having a predetermined shape, the shell also having a top portion (120A) containing a user interface (120C).
Faltaous does not expressly disclose a housing comprising: a base wall configured for attachment to a wall or similar vertical surface and also configured to lie upon a horizontal surface; a side wall configured to form a cavity to accommodate and enclose the shell of said control unit, with at least a portion of said side wall having been treated or configured to permit sound and ventilation therethrough; and a cap portion positioned on said side wall opposite said base wall; with one of said side wall and cap portion being configured to form a snug fit onto said control unit within said cavity; and said cap portion having a window formed therein aligned with the user interface on the top portion of said shell.
Hall discloses 
a base wall (312) (Paragraph 0032) configured for attachment to a wall or similar vertical surface and also configured to lie upon a horizontal surface; 
a side wall (304) configured to form a cavity to accommodate and enclose the shell of a control unit (301), with at least a portion of said side wall having been treated or configured to permit sound (Claim 10: wherein the body comprises apertures to allow audio signals to pass into and out of the body) and ventilation (Paragraph 0034 –There are various methods to protect electronic devices from moisture and one skilled in the art will recognize which of these methods best applies to their needs) therethrough; and 
a cap portion (302) positioned on said side wall opposite said base wall; with one of said side wall and cap portion being configured to form a snug fit (Paragraph 0036) onto said control unit within said cavity; and said cap portion having a window (303) formed therein aligned with the user interface on the top portion of said shell.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the housing of Hall with the control unit of Faltaous.
One having ordinary skill in the art would have been motivated to do so to protect the control unit from environmental hazards such as dirt and dust.


Regarding claim 2, Faltaous in view of Hall discloses a housing for a control unit for a home security system according to Claim 1, wherein said base wall has a top portion (Figure 2 – Hall) and a bottom portion (Figure 2 – Hall), considered when the base wall is attached to a wall or similar vertical surface; and comprising a power cord opening (Figure 2 – Hall) through said top portion and a channel groove (Figure 2 – Hall) therein extending transversely from said top portion to said bottom portion.


    PNG
    media_image1.png
    410
    555
    media_image1.png
    Greyscale


Regarding claim 3, Faltaous in view of Hall discloses a control unit for a home security system according to Claim 1, wherein said base wall is removably fastened to said side wall at a base opening (Figure 3 – Hall) in the sidewall, and said housing is configured to receive the control unit through said base opening.


    PNG
    media_image2.png
    472
    428
    media_image2.png
    Greyscale


Regarding claim 4, Faltaous in view of Hall discloses a housing for a control unit for a home security system according to Claim 1, wherein said side wall has a front opening (Figure 3 – Hall) at a forward end thereof to receive said control unit and said cap portion is configured to fit into or onto said side wall over said front opening.

Regarding claim 5, Faltaous discloses a control unit (102) for a home security system (Abstract), wherein the control unit includes a shell (102B) that contains data handling and transmission mechanisms, and the shell having a predetermined shape, the shell also having a top portion (120A) containing a user interface (120C).
Faltaous does not expressly disclose a housing comprising a main portion having a base wall suited for attachment to a wall or similar vertical surface, a side wall configured to contain and accommodate the shell of said control unit, with the side wall of the main portion having been treated or configured to permit and ventilation therethrough, and a cap portion that fits into or onto said main portion and forms a snug fit over said control unit and within an upper or forward end of the side wall of said main portion, and the cap portion having a window formed therein to permit user access to said user interface.
Hall discloses a housing (Figure 3) comprising a main portion (Figure 3) having 
a base (312) wall suited for attachment to a wall or similar vertical surface, 
a side wall (304) configured to contain and accommodate the shell of said control unit, with the side wall of the main portion having been treated or configured to permit sound (Claim 10: wherein the body comprises apertures to allow audio signals to pass into and out of the body) and ventilation (Paragraph 0034 – There are various methods to protect electronic devices from moisture and one skilled in the art will recognize which of these methods best applies to their needs) therethrough, and 
a cap portion (302) that fits into or onto said main portion and forms a snug fit (Paragraph 0036) over said control unit and within an upper or forward end of the side wall of said main portion, and the cap portion having a window (303) formed therein to permit user access to said user interface.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the housing of Hall with the control unit of Faltaous.
One having ordinary skill in the art would have been motivated to do so to protect the control unit from environmental hazards such as dirt and dust.

Regarding claim 8, Faltaous in view of Hall discloses the housing for a control unit according to Claim 5, wherein the side wall of the main portion has a plurality of perforations therein configured for permitting sound (Claim 10: wherein the body comprises apertures to allow audio signals to pass into and out of the body) and ventilation (Paragraph 0034 – There are various methods to protect electronic devices from moisture and one skilled in the art will recognize which of these methods best applies to their needs) to pass through.

Regarding claim 9, Faltaous in view of Hall discloses the housing for a control unit according to Claim 5, wherein said window formed in said cap portion includes a round opening of smaller diameter than the top portion of said shell.

Regarding claim 12, Faltaous in view of Hall discloses the housing for a control unit according to Claim 5, wherein said base wall has a top portion (Figure 2 – Hall) and a bottom portion (Figure 2 – Hall), considered when the base wall is attached to a wall or similar vertical surface; and comprising a power cord opening (Figure 2 – Hall) through said top portion and a channel groove (Figure 2 – Hall) therein extending transversely from said top portion to said bottom portion.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faltaous et al. (hereinafter Faltaous) (US20190347925) in view of Hall et al. (hereinafter Hall) (US20190003196).
Regarding claim 6, Faltaous in view of Hall discloses the housing for a control unit according to Claim 5.
Faltaous in view of Hall does not expressly disclose wherein said control unit is generally of a cylindrical or frustoconic shape with a base that bulges to be wider than the top or front thereof, and wherein said lower portion side wall is of a cylindrical form, and wherein said cap portion has generally cylindrical geometry to fit snugly into the cylindrical-form side wall of the main portion.
It would have been obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate a cylindrical or frustoconic shape into the housing for a control unit of Faltaous in view of Hall
One having ordinary skill in the art would have been motivated to do so since the applicant has not disclosed that a generally cylindrical or frustrconic shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well the control unit of Faltaous in view of Hall as shown in Figure 4 (of Faltaous).


    PNG
    media_image3.png
    415
    457
    media_image3.png
    Greyscale


Regarding claim 10, Faltaous in view of Hall discloses the housing for a control unit according to Claim 5.
In Paragraph 0032 (Faltaous), Faltaous in view of Hall discloses: “In some embodiments the mounting hardware, also referred to as, the attachment bracket for mounting the digital assistant housing to the overhead mounting system is molded directly onto the digital assistant housing;” however, Faltaous in view of Hall does not expressly disclose wherein said housing is formed of a rigid or semi-rigid plastic resin.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the rigid or semi-rigid plastic resin into the housing of Faltaous in view of Hall since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
One having ordinary skill in the art would have been motivated to do so as rigid or semi-rigid plastic resin is routinely used in the art and offers enhanced strength capabilities.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faltaous et al. (hereinafter Faltaous) (US20190347925) in view of Hall et al. (hereinafter Hall) (US20190003196), as applied to claims 1-5, 8, 9 and 12 above, and further in view of Brown et al. (hereinafter Brown) (US20170097259).
Regarding claim 7, Faltaous in view of Hall discloses the housing for a control unit according to Claim 6.
Faltaous in view of Hall does not expressly disclose wherein said cap portion includes a ring of a resilient material on an inner surface of the cylindrical-form side wall thereof.
Brown discloses a ring (1418) (Figure 14) of a resilient material on an inner surface of the cylindrical-form side wall thereof.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the resilient material of Brown onto the inner surface cap portion of Faltaous in view of Hall.
One having ordinary skill in the art would have been motivated to do so to protect the control unit.
Regarding claim 11, Faltaous in view of Hall discloses the housing for a control unit according to Claim 7, wherein said resilient material incudes a plastic foam material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US8433281.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



30 September 2021